

EXHIBIT 10.1


COMMERCIAL LEASE



1. PARTIES
 
 
Lahinch Limited Partnership, a Massachusetts limited partnership with an address
of 12 Clock Tower Place Suite 200, Maynard, MA 01754 (“Landlord”), does hereby
lease to Lightspace Corporation a Delaware corporation with a place of business
at 383 Dorchester Avenue, Suite 220, Boston, MA 02127 (“Tenant”), the Premises
(as defined below).
 
2. PREMISES
 
 
A portion of the building consisting of 9,716 non-contiguous rentable square
feet located at 383 Dorchester Avenue, Boston, Massachusetts 02127, consisting
of a portion of the building consisting of 3,327 rentable square feet located at
383 Dorchester Avenue, Suite 220 (“Suite 220”), Boston, Massachusetts 02127, as
shown on Exhibit A1, and a portion of the building consisting of 6,389 rentable
square feet located at 383 Dorchester Avenue, Suite 130 (“Suite 130”), Boston,
Massachusetts 02127, as shown on Exhibit A2(collectively, the “Premises”), and
together with the right to use in common, with others entitled thereto, the
hallways, stairways and elevators, necessary for access to said leased premises,
and lavatories nearest thereto, if any (the “Premises”). Except as set forth
herein, the Premises are to be delivered in “as-is” condition as they are in on
the date of this Lease.
 
   
The buildings and improvements now or hereafter located or used in connection
with the Property, including the Building, currently consisting of approximately
144,888 rentable square feet is referred to as the “Project”.
 
3. TERM
 
 
The term of this Lease shall be for 60 months and is projected to commence on
July 1, 2008, or issuance of Certificate of Occupancy (CO) or Temporary
Certificate of Occupancy (TCO) by the City of Boston, (the “Term Commencement
Date”) and terminating on June 30, 2013, (the “Term Expiration Date”). The
Actual term Commencement Date and Term Expiration Date shall be memorialized in
an amendment upon issuance of CO or TCO.
 
4. RENT
 
 
Suite 220 Office Space
 
Tenant shall pay, without any offset or reduction, rent to Landlord at the rate
of $42,419.25 per year NNN ($12.75 per rentable square foot NNN), for months one
(1) through twelve (12), payable in advance on the first day of each month in
installments of $3,534.94 each NNN. Tenant shall pay the first month’s rent upon
execution of this Lease.
 
   
Tenant shall pay, without any offset or reduction, rent to Landlord at the rate
of $43,251.00 per year NNN ($13.00 per rentable square foot NNN), for months
thirteen (13) through twenty four (24), payable in advance on the first day of
each month in installments of $3,604.25 each NNN.
 
   
Tenant shall pay, without any offset or reduction, rent to Landlord at the rate
of $44,082.75 per year NNN ($13.25 per rentable square foot NNN), for months
twenty five (25) through thirty six (36), payable in advance on the first day of
each month in installments of $3,673.56 each NNN.
 
   
Tenant shall pay, without any offset or reduction, rent to Landlord at the rate
of $44,082.75 per year NNN ($13.25 per rentable square foot NNN), for months
thirty seven (37) through forty eight (48), payable in advance on the first day
of each month in installments of $3,673.56 each NNN.

 
 
 

--------------------------------------------------------------------------------

 
 

   
Tenant shall pay, without any offset or reduction, rent to Landlord at the rate
of $44,914.50 per year NNN ($13.50 per rentable square foot NNN), for months
forty nine (49) through sixty (60), payable in advance on the first day of each
month in installments of $3,742.88 each NNN.
 
   
Tenant shall pay the first month’s rent upon execution of this Lease. All
payments hereunder (including rent and additional rent) shall be due and payable
on or before the first day of each calendar month. There will be a late charge
for payments made after the first (1st) of the month, which charge shall be the
lesser of eighteen percent (18%) per month or the maximum amount permitted by
law. Failure to pay the late charge is a default under the terms of the Lease.
Tenant acknowledges and waives any/all rights to offset or reduce payments due
under this Lease.
 
   
Suite 130 Warehouse Space
 
Tenant shall pay, without any offset or reduction, rent to Landlord at the rate
of $55,903.75 per year NNN ($8.75 per rentable square foot NNN), for months one
(1) through twelve (12), payable in advance on the first day of each month in
installments of $4,658.65 each NNN. Tenant shall pay the first month’s rent upon
execution of this Lease.
 
   
Tenant shall pay, without any offset or reduction, rent to Landlord at the rate
of $57,501.00 per year NNN ($9.00 per rentable square foot NNN), for months
thirteen (13) through twenty four (24), payable in advance on the first day of
each month in installments of $4,791.75 each NNN.
 
Tenant shall pay, without any offset or reduction, rent to Landlord at the rate
of $59,098.25 per year NNN ($9.25 per rentable square foot NNN), for months
twenty five (25) through thirty six (36), payable in advance on the first day of
each month in installments of $4,924.85 each NNN.
 
Tenant shall pay, without any offset or reduction, rent to Landlord at the rate
of $59,098.25 per year NNN ($9.25 per rentable square foot NNN), for months
thirty seven (37) through forty eight (48), payable in advance on the first day
of each month in installments of $4,924.85 each NNN.
 
Tenant shall pay, without any offset or reduction, rent to Landlord at the rate
of $60,695.50 per year NNN ($9.50 per rentable square foot NNN), for months
forty nine (49) through sixty (60), payable in advance on the first day of each
month in installments of $5,057.96 each NNN.
 
Tenant shall pay the first month’s rent upon execution of this Lease. All
payments hereunder (including rent and additional rent) shall be due and payable
on or before the first day of each calendar month. There will be a late charge
for payments made after the first (1st) of the month, which charge shall be the
lesser of eighteen percent (18%) per month or the maximum amount permitted by
law. Failure to pay the late charge is a default under the terms of the Lease.
Tenant acknowledges and waives any/all rights to offset or reduce payments due
under this Lease.
 
5. SECURITY DEPOSIT
 
 
A Security Deposit in the amount of $17,601.68 shall be paid to Landlord by
Tenant upon execution of this Lease, which shall be held as security for
Tenant’s performance of any and all of its obligations hereunder. Landlord may
adjust the Security Deposit from time to time after reviewing Tenant’s financial
statements, which Tenant shall provide to Landlord upon request. Upon the
occurrence of a default under this Lease by Tenant, Landlord may, in its sole
discretion, apply the Security Deposit to cure such default and Tenant shall
restore the Security Deposit to the sum of $17,601.68(or such adjusted amount).
Upon a transfer of the Property, Tenant agrees to look solely to such transferee
for the return of the Security Deposit.

 
 
2

--------------------------------------------------------------------------------

 
 
6. TAXES AND OPERATING EXPENSES
 
 
Tenant shall pay to Landlord in advance on the first day of each month,
commencing on the Term Commencement Date, as additional rent, the Tenant’s Share
(as defined below) of (i) the Taxes (as defined below) and (ii) Operating
Expenses (as defined below).
 
“Taxes” shall mean all real estate taxes, personal property taxes, assessments,
water and sewer charges and all municipal, state and federal charges levied or
assessed or imposed on the Project.
 
   
“Operating Expenses” shall mean all expenses, costs and disbursements of every
kind and nature which Landlord shall pay or become obligated to pay in
connection with the Project, including without limitation, (i) insurance
premiums paid in connection with the Project; (ii) all utility charges for the
Project not directly billed to the Tenant or other Tenants; (iii) compensation
and benefits for Landlord’s employees and agents, engaged in the operation and
maintenance of the Project; (iv) worker’s compensation costs and payroll taxes
for said employees and agents to be prorated when employee is not full time at
the Project; (v) payments to independent contractors for maintenance, repairs,
cleaning, management, legal, accounting and maintenance of the Project including
utility systems; and (vi) generally all reasonable expenses incurred by Landlord
in connection with its operation of the Project.
 
“Tenant’s Share” shall mean 6.71%. Landlord may, from time to time, in
Landlord’s sole discretion, adjust Tenant’s Share to reflect the ratio of the
actual rentable square feet of the Premises to the actual rentable square feet
of the Project.
 
THIS LEASE IS A TRIPLE NET LEASE AND LANDLORD SHALL NOT BE OBLIGATED TO PAY ANY
CHARGE OR BEAR ANY EXPENSE WHATSOEVER AGAINST OR WITH RESPECT TO THE PREMISES
EXCEPT TO THE EXTENT SPECIFICALLY SET FORTH HEREIN NOR SHALL RENT, ADDITIONAL
RENT AND ANY OTHER CHARGES PAYABLE HEREUNDER BE SUBJECT TO ANY REDUCTION OR
OFFSET WHATSOEVER ON ACCOUNT OF SUCH CHARGE. IN ORDER THAT THE RENT SHALL BE
ABSOLUTELY NET TO LANDLORD, TENANT COVENANTS AND AGREES TO PAY AS ADDITIONAL
RENT TAXES, BETTERMENT ASSESSMENTS, INSURANCE COSTS, OPERATING EXPENSES AND
UTILITY CHARGES WITH RESPECT TO THE PREMISES AS PROVIDED HEREIN.
 
7. UTILITIES
 
 
The Tenant shall pay all bills for utilities furnished to the Premises,
including, without limitation, electricity, gas, water, sewer, telephone and
other services and including heat and air conditioning. Landlord shall not be
liable for any interruption in utilities or services serving the Premises.
 
Landlord intends to separately meter this suite for utilities. If Landlord
elects not to submeter or check meter the Premises, Tenant will be billed
monthly for its energy use at a rate of $2.00 per square foot per year (the
“Utility Charge”) for electric and gas to be paid as additional rent. Landlord
shall have the right to adjust the Utility Charge from time to time in its sole
discretion.
 
Landlord shall have no obligation to provide utilities or equipment other than
the utilities and equipment within the Premises as of the Term Commencement
Date. In the event Tenant requires additional utilities or equipment, the
installation and maintenance thereof shall be the Tenant’s sole obligation,
provided that such installation shall be subject to the prior written consent of
the Landlord. Landlord shall have the right to enter a Tenant’s suite at any
time without notice in order to install electric meters.

 
 
3

--------------------------------------------------------------------------------

 
 

   
If this suite contains a server room or lab room with an existing supplemental
air conditioning unit, Tenant shall be responsible for maintenance such existing
supplementary air conditioning unit. If any server room or lab room should need
a supplementary air conditioning unit and Tenant desires to have such a unit
installed, Tenant shall use Landlord’s designated HVAC contractor. Tenant shall
be responsible for maintenance of said supplementary air conditioning unit. At
the termination of this lease or amendment the supplementary air conditioning
unit shall remain with the demised premises and will become the property of the
Landlord.
 
8. USES OF LEASED PREMISES
 
 
Tenant shall use Suite 220 only for general office and its associated uses
provided that such use must comply with all applicable zoning regulations and
all other applicable Federal, State and Municipal laws and Landlord’s rules and
regulations, adopted from time to time.
 
   
Tenant shall use Suite 130 only for general warehouse and its associated uses
provided that such use must comply with all applicable zoning regulations and
all other applicable Federal, State and Municipal laws and Landlord’s rules and
regulations, adopted from time to time.
 
9. COMPLIANCE WITH LAWS
 
  
 
Tenant acknowledges that no trade or occupation shall be conducted in the
Premises or use made thereof which will be unlawful, improper, unreasonably
noisy or offensive, or contrary to any law or any municipal by-law or ordinance
in force in the city or town in which the premises are situated. Said
non-compliance shall be considered a breach of this Lease.
 



10. FIRE INSURANCE
 
 
Tenant shall not permit any use of the Premises which will make void any
insurance on the Project or on the contents of the Project or which shall be
contrary to any law or regulation from time to time established by the New
England Fire Insurance Rating Association, or any similar body succeeding to its
powers. Tenant shall on demand reimburse Landlord, and all other tenants, for
all extra insurance premiums resulting from Tenant’s use of the Premises.
 
11. MAINTENANCE
 
   
A. TENANT’S OBLIGATION
 
 
Tenant agrees to maintain the Premises in good condition, damage by fire and
other casualty excepted, and whenever necessary, to replace plate glass,
acknowledging that the Premises are now in good order and the glass whole.
Tenant shall not permit the Premises to be overloaded, damaged, stripped or
defaced, nor suffer any waste. Tenant shall not install any signs at the
Premises.
 
B. LANDLORD’S OBLIGATION
 
 
Landlord agrees to maintain the structure of the Building in the same condition
as it is at the Term Commencement Date or as it may be put in during the Term of
and pursuant to the terms of this Lease, reasonable wear and tear, damage by
fire or other casualty and damage caused by Tenant or by such party for whose
conduct the Tenant is legally responsible, and is excepted. Tenant acknowledges
that the building is old and has been recently restored. As such the structure
may contain certain deficiencies that could lead to leaks and other such
nuisances due to wind, driving rain and other weather related items. Tenant
acknowledges that with reasonable notice the Landlord will respond and make
efforts to repair such problems. Tenant also acknowledges they may not use any
such problems, should they arise, as an excuse to break the lease.

 
 
4

--------------------------------------------------------------------------------

 
 
12. ALTERATIONS & ADDITIONS AND LANDLORD’S WORK
 
 
Tenant shall not make alterations, installations or additions to the Premises
without Landlord’s prior written consent which consent may be withheld by
Landlord in its sole discretion and must be performed by Landlord or its agents.
All such allowed alterations shall be at Tenant’s sole cost and expense and
shall be in quality at least equal or better than the present construction.
Tenant shall not permit any mechanics’ liens, or similar liens, to remain upon
the Premises for labor and material furnished to Tenant or claimed to have been
furnished to Tenant in connection with work of any character performed or
claimed to have been performed at the direction of Tenant and shall cause any
such lien to be released of record forthwith without cost to Landlord. Any
alterations, installations or additions made to the Premises shall become the
property of the Landlord at the termination of occupancy as provided herein,
unless Landlord shall require the removal of such alterations, installations or
additions. If Landlord shall require the removal of any alterations or
additions, Tenant shall restore the Premises to its original condition at
Tenant’s expense.
 
   
Landlord shall be responsible, at its sole cost and expense, to complete the
work set forth on EXHIBIT A1 and A2 and EXHIBIT E and to obtain a CO or TCO by
or before July 1, 2008.
 
13. ASSIGNMENT & SUBLETTING
 
 
Tenant shall not assign or sublet the whole or any part of the Premises without
Landlord’s prior written consent, which may be withheld or delayed by Landlord
in its sole discretion. Notwithstanding such consent, Tenant shall remain liable
to Landlord for the payment of all rent and for the full performance of the
covenants and conditions of this Lease. For the purposes of this Lease, any
transfer of an interest in Tenant shall be deemed an assignment of this Lease.
If Tenant requests Landlord’s consent to assign this Lease or sublet all or any
portion of the Premises, Landlord shall have the option, exercisable by written
notice to Tenant given within ten (10) days after receipt of such request, to
terminate this Lease as of the date specified in such notice. If landlord
approves a sublease and said sublease is for a total rental amount which on an
annual basis is greater than the Fixed Rent and Additional Rent due from the
Tenant to the Landlord under this lease, Tenant shall pay to the Landlord,
forthwith upon Tenants’ receipt of each installment of such excess Fixed Rent
and Additional Rent, during the term of any approved sublease, as Additional
Rent hereunder, in addition to the Fixed Rent and Additional Rent and other
payments due under this Lease, an amount equal to one hundred percent (100%) of
the positive excess between all Fixed Rent and Additional rent received by
Tenant, less reasonable transaction costs, which shall include legal fees and
brokerage commissions, under the sublease and the aggregate of Fixed Rent and
Additional Rent due hereunder.
 
14. SUBORDINATION
 
 
This Lease shall be subject and subordinate to any and all mortgages, deeds of
trust and other instruments in the nature of a mortgage, now existing or at any
time hereafter arising, a lien or liens on the property of which the leased
premises are a part. Tenant shall, when requested, promptly execute and deliver
such written instruments in the lender’s form as shall be necessary to show the
subordination of this Lease to said mortgages, deeds of trust or other such
instruments in the nature of a mortgage. Tenant’s failure to execute and return
documents to Landlord within forty-eight (48) hours of receipt by Tenant or
Tenant’s agent shall be deemed a breach of this Lease.
 
15. LANDLORD’S ACCESS
 
 
Landlord or agents of Landlord may show the Premises to others with out advance
notice, and at any time before the expiration of the Term for the purpose
related to the sale, lease or refinancing of the Premises, excluding emergencies
in which case Landlord may enter the Premises without any notice. Landlord may
remove placards and signs not approved and affixed as herein provided, and make
repairs, installations and alterations.
 
Landlord may show the Premises to prospective Tenants during the Term. Tenant
shall provide Landlord or its agents alarm codes and keys. Tenant’s refusal to
provide Landlord or its agent’s access as stated above shall be deemed a breach
of this Lease.

 
 
5

--------------------------------------------------------------------------------

 
 
16. INDEMNIFICA-TION AND LIABILITY
 
 
A.    Tenant agrees to defend (with counsel selected by Landlord), indemnify and
save harmless the Landlord, the Landlord’s managing agent and any holder of a
mortgage on all or any portion of the Premises from (i) any act, omission or
negligence of the Tenant, or the Tenant’s contractors, licensees, agents,
servants, or employees, or arising from any accident, injury, or damage
whatsoever caused to any person, or to the property of any person, or (ii) any
violation of applicable law including, without limitation, any law, regulation
or ordinance concerning trash, hazardous materials, or other pollutant occurring
from and after the date that possession of the Premises is delivered to the
Tenant and until the end of the Term hereof in or about the Premises, or
(iii) any accident, injury or damage occurring outside the Premises, where such
accident, damage or violation of applicable law results in injury from act or
omission on the part of the Tenant or the Tenant’s agents or employees. This
indemnity and hold harmless agreement shall survive termination of this Lease
and include indemnity against all costs, expenses and liabilities incurred in or
in connection with any such claim or proceeding brought thereon, and the defense
thereof. Landlord agrees to pursue all of its rights under Tenant’s insurance
policy before seeking indemnification from Tenant, provided that Tenant’s policy
is on an occurrence basis policy with limits as required by Section 17. Landlord
agrees that Tenant’s indemnity shall only apply to the extent Landlord does not
recover such costs, expenses and liabilities under any such policy. Tenant
agrees that Tenant’s insurance shall be the primary insurance policy and that
said policy shall be exhausted in its totality before Landlord seeks its own
rights to recover under any additional policy.
 
B.    Tenant agrees that Landlord shall not be responsible or liable to Tenant,
or to those claiming by, through or under Tenant, for any loss or damage that
may be occasioned by or through the acts or omissions of persons occupying any
adjoining space or any part of the Building, or for any loss or damage resulting
to Tenant or to those claiming by, through or under Tenant, or its or their
property, from the bursting, stopping or leaking of water, gas, sprinklers,
sewer or steam pipes, unless such damage is caused by the sole gross negligence
of Landlord.
 
17. TENANT’S LIABILITY INSURANCE
 
 
Tenant shall maintain with respect to the Premises and the Project, commercial
general liability insurance in the amount of five million dollars ($5,000,000)
with property damage insurance in limits of one million dollars ($1,000,000) in
responsible companies qualified to do business in Massachusetts and in good
standing therein insuring the Landlord as well as Tenant against injury to
persons or damage to property as provided. Tenant shall deposit with the
Landlord certificates of such insurance at or prior to the Term Commencement
Date and thereafter within thirty (30) days prior to the expiration of any such
policies. All such insurance certificates shall provide that such policies shall
not be altered or canceled without at least thirty (30) days prior written
notice to Landlord.

 
 
6

--------------------------------------------------------------------------------

 
 
18. FIRE, CASUALTY, EMINENT DOMAIN
 
 
Should a substantial portion of the Premises or of the Project be substantially
damaged by fire or other casualty, or be taken by eminent domain, Landlord may
elect to terminate this Lease. When such fire, casualty or taking renders the
Premises substantially unsuitable for their intended use, Tenant may elect to
terminate this lease if:
 
(a)   Landlord fails to deliver written notice within ninety (90) days of
intention to restore Premises, or
(b)   Landlord fails to restore the Premises to a condition substantially
suitable for their intended use within one hundred eighty (180) days of
(i) receipt of insurance proceeds in the case of fire or casualty or
(ii) receipt of the award in the case of a taking.
 
Landlord reserves, and Tenant grants to Landlord, all rights which the Tenant
may have for damages or injury to the leased premises for any taking by eminent
domain, except for damage to the Tenant’s fixtures, property, or equipment.
 
19. DEFAULT & BANKRUPTCY
 
 
In the event that:
(a)   Tenant shall default in the payment of any installment of rent or other
sum herein specified; or
(b)   Tenant shall vacate or abandon all or any part of the Premises or fail to
continuously occupy the Premises; or
(c)   Tenant shall default in the observance or performance of any other of
Tenant’s covenants, agreements or obligations hereunder, such default not having
been cured within 10 days of receiving written notice of such default; or
(d)   Tenant shall suffer a material adverse change in it’s business, as
determined by Landlord; or
(e)   Tenant shall be declared bankrupt or insolvent according to law, or, if
any assignment shall be made of Tenant’s property for the benefit of creditors,
provided,
 
then Landlord shall have the right to proceed with summary process to remove
Tenant from the Premises. In the event of default by Tenant, Tenant shall pay to
Landlord all costs and expenses incurred in enforcing the terms of this Lease,
including reasonable attorneys’ fees, whether or not legal proceedings are
instituted. Tenant shall indemnify the Landlord against all loss of rent and
other payments, which the Landlord may incur by reason of such termination
during the balance of the Term of this Lease.
 
If Tenant shall default in the observance or performance of any conditions or
covenants on Tenant’s part to be observed or performed hereunder or by virtue of
any of the provisions in any article of this Lease other than Tenant’s rental
payment obligations, Landlord, without being under any obligation to do so and
without thereby waiving such default, may remedy such default for the account
and at the expense of the Tenant. If the Landlord makes any expenditures or
incurs any obligations for the payment of money in connection therewith,
including but not limited to, all attorney’s fees in instituting, prosecuting or
defending any action or proceeding, such sums paid or obligations incurred, with
interest at the rate of two (2%) percent per month and costs, shall be paid to
the Landlord by the Tenant as additional rent upon notice from Landlord to
Tenant of such costs and expenses.
 
Notwithstanding anything contained in this Lease to the contrary, Landlord shall
not be in default in the performance of any of Landlord's obligations under this
Lease unless and until Landlord shall have failed to perform such obligations
within thirty (30) days, or such additional time as is required to correct any
such default, after receipt of written notice from Tenant to Landlord specifying
Landlord's failure to perform any such obligation. If Tenant claims or asserts
that Landlord is in default in the performance of Landlord's obligations under
this Lease, Tenant shall not be relieved of Tenant's obligations under this
Lease. Tenant's sole remedy shall be an action for specific performance,
declaratory judgment or injunction. In no event shall Tenant claim or assert any
claim for monetary damages in any action or by way of setoff, defense or
counterclaim. Tenant hereby waives the right to any monetary damages, to
terminate this Lease or any other remedies available at law or in equity.

 
 
7

--------------------------------------------------------------------------------

 
 
20. SURRENDER
 
 
Tenant shall, at the expiration or other termination of this Lease, remove all
Tenant’s goods and effects from the Premises (including without hereby limiting
the generality of the foregoing, all signs and lettering affixed or painted by
Tenant, either inside or outside the Premises). Tenant shall deliver to Landlord
the Premises and all keys, locks thereto, alarm codes, all alterations,
installations and additions made to or upon the Premises, in good condition,
damage by fire or other casualty only excepted. In the event of the Tenant’s
failure to remove any of Tenant’s property from the Premises, Landlord is hereby
authorized, without liability to Tenant for loss or damage thereto, and at the
sole risk of Tenant, to remove and store any of the property at Tenant’s
expense, or to retain same under the Landlord’s control or to sell at public or
private sale, without notice, any or all of the property not so removed and to
apply the net proceeds of such sale to the payment of any sums due hereunder, or
to destroy such property.
 
21. GOVERNING LAW, ETC.
 
 
This Lease shall be governed by and construed under the laws of the Commonwealth
of Massachusetts and shall take effect as a sealed instrument. All terms,
covenants and obligations hereunder shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns. No
alterations, amendments or waivers hereunder shall be valid or enforceable
absent a written instrument signed by all parties hereto. No waiver of any
provision hereunder on one occasion shall be deemed to be a waiver on future
occasions. All obligations hereunder shall be obligations for each Tenant both
jointly and severally. The parties hereto agree that this Lease contains the
entire agreement between the parties and that it supersedes all prior agreements
and negotiations. Tenant has not relied upon any representation not contained
within this Lease and acknowledges that neither Landlord nor its agents have
made any warranties or representations of any kind or nature other than those
expressly set forth herein.

 
 
8

--------------------------------------------------------------------------------

 
 
22. NON- INTERFERENCE
 
 
 
 
Tenant hereby acknowledges that after the execution date hereunder, Landlord or
its affiliates may, from time to time, in connection with any space or parcel(s)
(including without limitation any space or parcel(s) which abut the Premises),
seek to obtain various approvals, variances, permits, authorizations and/or
special permits and the like from the local municipality and the Commonwealth of
Massachusetts. Tenant hereby agrees to cooperate with Landlord in all such
efforts and agrees not to oppose or interfere with Landlord, its affiliates,
agents, designees, appointees or assigns, in Landlord’s attempts to obtain any
such approvals, variances, permits, authorizations and/or special permits and
the like. Tenant’s obligations under this paragraph shall be binding on Tenant’s
officers, directors, shareholders and employees and shall survive the
termination of the Lease. Tenant acknowledges that any interference shall be
deemed a breach of this Lease and Landlord, at its sole discretion, may
terminate this Lease.
 
23. BROKERAGE
 
 
Tenant and Landlord represent and warrant that they have dealt with no brokers
in this transaction. Each of the parties represents and warrants that there are
no claims for brokerage commissions or finder's fees in connection with the
execution of this lease, and each of the parties agrees to indemnify the other
against, hold it harmless from all liabilities arising from any such claim
including without limitation, the cost of counsel fees in connection therewith.
 
24. INDEPENDENT COVENANTS
 
 
Landlord and Tenant agree that the obligations of Tenant hereunder, including,
without limitation, Tenant’s obligation to pay rent and additional rent, are
independent and not mutually dependent covenants, and that the failure of
Landlord to perform any obligation hereunder shall in no event justify or
empower Tenant to withhold rent, additional rent or any other amount due to
Landlord hereunder or to terminate the Lease. Tenant acknowledges that the
foregoing is a material inducement to Landlord to enter into this Lease.



IN WITNESS WHEREOF, the said parties hereunto set their hands and seals this
20th day of June, 2008.
 
 
 
LAHINCH LIMITED PARTNERSHIP
     
LIGHTSPACE CORPORATION
 
By:
Lahinch Corporation,
       
Its Sole General Partner
By:
   
 
 
Name:  
Gary Florindo
   
 
Title:
President & CEO
               
By:
   
By:
 
Name:
Brian Batease
 
Name:  
Robert Buonato
Title:
Vice President
 
Title:
President

 
 
9

--------------------------------------------------------------------------------

 
 